Citation Nr: 1037778	
Decision Date: 10/06/10    Archive Date: 10/15/10

DOCKET NO.  08-22 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for hiatal hernia.

2.  Entitlement to service connection for hiatal hernia.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1966 to August 
1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in November 2007, a statement of the 
case was issued in April 2008, and a substantive appeal was 
received in July 2008.

Although Board hearings were requested on the Veteran's VA Form 
9, he subsequently withdrew his request in November 2008.

The issue of entitlement to service connection for hiatal hernia 
under a merits analysis is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A September 1970 RO rating decision denied the Veteran's 
claim for entitlement to service connection for hiatal hernia; 
the Veteran was notified of his appellate rights but did not 
appeal the decision.

2.  Certain evidence received since the RO's September 1970 
rating decision is new to the record and relates to an 
unestablished fact necessary to substantiate the merits of the 
claim of entitlement to service connection for hiatal hernia and 
raises a reasonable possibility of substantiating the claim. 




CONCLUSIONS OF LAW

1.  The September 1970 RO rating decision which denied the 
Veteran's claim for entitlement to service connection for hiatal 
hernia is final.  38 U.S.C.A. § 7105 (West 2002).

2.  New and material evidence has been received since the RO's 
September 1970 rating decision, and the claim of entitlement to 
service connection for hiatal hernia is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

The request to reopen the Veteran's claim for hiatal hernia 
involves an underlying claim of service connection.

Applicable law provides that service connection will be granted 
if it is shown that the Veteran suffers from disability resulting 
from an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or air 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no showing of 
a resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).

Additionally, for Veterans who have served 90 days or more of 
active service during a war period or after December 31, 1946, 
certain chronic disabilities are presumed to have been incurred 
in service if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

New and Material Evidence

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105(c), and the claim may only be reopened through the receipt 
of "new and material" evidence.  If new and material evidence 
is presented or secured with respect to a claim that has been 
disallowed, VA must reopen the claim and review its former 
disposition.  38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 
1356, 1362 (Fed. Cir. 1998).

The Veteran's request to reopen his claim was received in 
December 2006, and the regulation applicable to his appeal 
defines new and material evidence as existing evidence that by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  38 C.F.R. § 3.156(a).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.

The Board must consider the question of whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  If the Board finds that no such evidence has been 
offered, that is where the analysis must end, and what the RO may 
have determined in that regard is irrelevant.  Further analysis, 
beyond consideration of whether the evidence received is new and 
material, is neither required nor permitted.  Id. at 1384.  See 
also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).



Analysis

Historically, the Veteran filed a claim of entitlement to service 
connection for hiatal hernia (described by the Veteran as chest 
pains and stomach condition) in April 1970.   Evidence of record 
prior to the September 1970 decision included the Veteran's 
service treatment records and an August 1970 VA medical 
examination report.

Service treatment records do not document any complaints of or 
treatment for hiatal hernia.  During the Veteran's August 1969 
military separation examination, he denied any stomach, liver, or 
intestinal trouble.  The Veteran's abdomen and viscera (including 
hernia) were clinically evaluated as normal.

The Veteran was afforded a VA medical examination in August 1970.  
During the examination, the Veteran reported a chest condition.  
He reported that his chest hurt across the front, burned, and 
felt like it was on fire.  Also, he reported that his throat felt 
raw.  The Veteran reported that symptoms had been present for 
about a year, and that they started after he was discharged from 
active duty.  Upper gastrointestinal (GI) x-ray series showed a 
small sliding type hiatus hernia.  The Veteran was diagnosed with 
hiatal hernia and chest pathology not found.  The examiner did 
not offer a nexus opinion regarding the hiatal hernia.

In a September 1970 rating decision, the RO denied entitlement to 
service connection for hiatal hernia.  The Board notes that the 
RO ultimately found that service connection was not established 
for hiatal hernia since the Veteran's service treatment records 
did not document symptoms or a diagnosis of hiatal hernia.

The Veteran was informed of the decision but he did not file a 
timely notice of disagreement.  Therefore, the decision became 
final.  38 U.S.C.A. § 7105(c).  Accordingly, service connection 
for hiatal hernia may only be considered on the merits if new and 
material evidence has been received since the time of the 
September 1970 adjudication.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.

The Veteran filed a request to reopen his claim for entitlement 
to service connection for hiatal hernia in December 2006.  In 
support of his claim, the new evidence of record included private 
treatment records, a VA treatment record, and a VA medical 
examination report.

Private treatment records document the Veteran's complaints of 
and treatment for hiatal hernia.   However, the records do not 
provide an opinion regarding etiology.

The Veteran was provided a VA medical examination in August 2008.  
During the examination, the Veteran reported that he started 
having problems with heartburn while on active duty.  The Veteran 
is currently treated with omeprazole.  The examiner diagnosed the 
Veteran with a small hiatal hernia with no current evidence of 
esophagitis.  After a careful review of the claims folder and 
examination of the Veteran, the physician opined that it was more 
likely than not that the Veteran's currently diagnosed hiatal 
hernia was the same hiatal hernia claimed right after his 
discharge from active duty.  The examiner stated that although 
there were no complaints of stomach, liver, or intestinal 
problems on the Veteran's separation physical, several months 
later, the Veteran filed a claim for stomach condition, which was 
subsequently described as chest burning and a raw feeling in his 
throat.

Certain evidence submitted since the September 1970 RO decision 
(presumed to be credible) is arguably new to the record and is 
material to the extent that it suggests that the Veteran's hiatal 
hernia may be related to heartburn experienced while on active 
duty.  Such evidence raises a reasonable possibility of 
substantiating the claim of service connection for hiatal hernia.  
Therefore, the claim of service connection for hiatal hernia is 
reopened.  38 U.S.C.A. § 5108.  The Board's decision is strictly 
limited to the reopening of the claim and does not address the 
merits of the underlying service connection claims. 



Veterans Claims Assistance Act of 2000

There is no need to undertake any review of compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA) and implementing 
regulations at this time.  See generally 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  It is anticipated that any VCAA deficiencies will be 
remedied by the actions taken by the RO as directed in the remand 
section of this decision. 


ORDER

New and material evidence has been received to reopen the claim 
of entitlement to service connection for hiatal hernia.  To this 
extent, the appeal is granted, subject to the directions set 
forth in the following remand section of this decision.  


REMAND

The Board notes that the Veteran was afforded a VA medical 
examination for his claimed hiatal hernia in August 2008.  The 
Board notes that the examiner opined that it was more likely than 
not that the Veteran's hiatal hernia was the same hiatal hernia 
that was claimed soon after his discharge from active duty; 
however, the examiner did not specifically opine whether the 
hiatal hernia was causally related to his active duty service or 
any incident therein.  Therefore, the Board finds that the August 
2008 opinion is arguably inadequate.  In addition, the Board 
notes that the August 1970 VA medical examination also did not 
offer a nexus opinion.

VA has a duty to assist claimants in the development of facts 
pertinent to their claims, and VA must accomplish additional 
development of the evidence if the record currently before it is 
inadequate.  See 38 U.S.C.A. § 5103A(d)(2).  Unfortunately, the 
Board finds that there is currently insufficient competent 
medical evidence on file for making a decision on the claim.  
Therefore, the Board finds that a VA examination and medical 
opinion, which is clearly based on full consideration of the 
Veteran's documented medical history and assertions and which is 
supported by a clearly stated rationale, is needed to resolve the 
claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) 
(stating that once VA undertakes the effort to provide an 
examination when developing a service-connection claim, even if 
not statutorily obligated to do so, it must provide an adequate 
one or, at a minimum, notify the claimant why one will not or 
cannot be provided); Bowling v. Principi, 15 Vet. App. 1, 12 
(2001) (holding that the Board has a duty to remand a case if 
further evidence or clarification of the evidence is essential 
for a proper appellate decision); see also McLendon v. Nicholson, 
20 Vet. App. 79 (2006). 

Lastly, the Board notes that the most recent VA outpatient 
treatment record is from July 2008.  In light of the need to 
return the case for additional development and in order to afford 
the Veteran every consideration with his appeal, the Board 
believes it appropriate to obtain any missing VA treatment 
records relevant to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c). 

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain any VA treatment 
records (not already of record) relevant to 
the appeal.

2.  Then, the Veteran should be scheduled for 
a VA examination (administered by a 
gastroenterologist or by another appropriate 
specialist), to ascertain the nature and 
etiology of his claimed hiatal hernia.  It is 
imperative that the claims folder be reviewed 
in conjunction with the examination.  Any 
medically indicated special tests should be 
accomplished, and all special tests and 
clinical findings should be clearly reported.

After reviewing the claims file and examining 
the Veteran, the examiner should offer the 
following opinion:

Is it at least as likely as not (i.e., a 
50% or higher degree of probability) that 
the Veteran's claimed hiatal hernia is 
causally related to his active duty 
service or any incident therein?

All opinions and conclusions expressed must 
be supported by a complete rationale in the 
report.

3.  In the interest of avoiding further 
remand, the AMC/RO should review the 
examination report obtained and ensure that 
an adequate opinion with rationale has been 
offered.

4.  After completion of the above and any 
further development deemed necessary by the 
AMC/RO, the issue on appeal should be 
readjudicated.  If the benefit sought is not 
granted, the Veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


